Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is February 25, 2021. This Office Action is in response to the Restriction/Election response filed May 23, 2022. This action is an ALLOWANCE.
Election/Restrictions
Applicant’s election without traverse of Invention II, a method for making a semiconductor device, in the reply filed May 23, 2022 is acknowledged.  Applicant indicates original Claims 12 – 20 and new Claims 21 – 31 as drawn to the elected invention. Claims 1 – 11, drawn to nonelected Invention I, have been cancelled by Applicant. 
Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note the prior art has been searched in light of both the disclosed invention and the claimed invention (MPEP § 904).

	
Allowable Subject Matter
Claims 12 – 31 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14). The prior art of record does not disclose nor render obvious a method for making a semiconductor device comprising
A method for making a semiconductor device as recited by claim 12, further including steps of 
forming a non-cobalt conductive feature and a cobalt-containing conductive feature in a first dielectric layer; 
forming a second dielectric layer on the first dielectric layer; 
forming a first opening and a second opening in the second dielectric layer, the cobalt- containing conductive feature being exposed from the first opening, the non-cobalt conductive feature being exposed from the second opening; 
selectively forming a first tungsten contact feature in the first opening, the first tungsten contact feature being electrically connected to the cobalt-containing conductive feature; 
forming a barrier layer on a hole-defining wall that defines the second opening and a top surface of the non-cobalt conductive feature that is exposed from the second opening, the barrier layer being formed from a metal organic tungsten precursor; and 
forming a tungsten layer on the barrier layer so as to form a second tungsten contact feature in the second opening; and/or
a method for making a semiconductor device as recited by claim 21, further including steps of 
forming a first tungsten contact feature in the first opening to be connected to the first conductive feature, while leaving the second conductive feature exposed from the second opening; 
conformally forming a tungsten-containing barrier layer on a hole-defining wall that defines the second opening and a top surface of the second conductive feature exposed from the second opening; and 
forming a tungsten layer to fill the second opening; and/or
a method for making a semiconductor device as recited by claim 21, further including steps of 
covering the cobalt-containing conductive feature exposed from the first opening with a first tungsten contact feature, while leaving the second conductive feature exposed from the second opening;
conformally forming a tungsten-containing barrier layer on a hole-defining wall that defines the second opening and a top surface of the second conductive feature exposed from the second opening; and
forming a tungsten layer to fill the second opening.
Examiner notes that, while each of TSAI (US 20130049219), PENG (US 20190148291), and HUANG (US 20210391212) teach a method including forming first and second openings in a dielectric layer and formation of a barrier layer – they do not, either individually or in combination, respectively disclose or suggest selectively forming a first tungsten contact feature in the first opening which is electrically connected to a cobalt-containing conductive feature; and subsequently forming a barrier layer on a hole-defining wall that defines the second opening and a top surface of a non-cobalt conductive feature – as required by Applicant’s claimed invention as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813